In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-22-00006-CV


                               BIANCA M. WOODS, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE

                         On Appeal from the County Court at Law No. 1
                                      Travis County, Texas
             Trial Court No. C-1-CV-20-001267, Honorable Todd T. Wong, Presiding

                                             July 1, 2022
                                 MEMORANDUM OPINION
                         Before QUINN, C.J., and PARKER and DOSS, JJ.


        Appellant Bianca M. Woods, proceeding pro se, appeals from the trial court’s Final

Summary Judgment.1 Woods’s brief was originally due March 21, 2022, but was not filed.

We subsequently granted Woods three extensions to file a brief. By letter of May 23,

2022, we notified Woods that the appeal was subject to dismissal for want of prosecution,




        1
        Originally appealed to the Third Court of Appeals, this appeal was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalizations efforts. See TEX. GOV’T CODE ANN. § 73.001.
without further notice, if a brief was not received by June 20. To date, Woods has not

filed a brief nor had any further communication with this Court.


       Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P.

38.8(a)(1), 42.3(b).


                                                       Per Curiam




                                            2